 PALOMAR TRANSPORTPalomar Transport, Inc. and Building Material andDump Truck Drivers, Local 420, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America.' Case 31-CA- 10470March 22, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn October 20, 1982, Administrative Law JudgeRichard J. Boyce issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Palomar Trans-port, Inc., Upland, California, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order.I The Charging Party's name is hereby corrected to conform to thecharge.I We agree with the Administrative Law Judge that Respondent hasdemonstrated a proclivity to violate the Act so as to warrant a broad re-medial order in this case. Hickmott Foods, Inc., 242 NLRB 1357 (1979). Indoing so, however, we rely solely on Respondent's unfair labor practicesfound herein and those set out in our Decision at 256 NLRB 1176 (1981).Members Hunter and Zimmerman find it unnecessary to pass on thequestion of whether or not an administrative law judge's decision towhich no exception has been taken may properly be used to support afinding of proclivity to violate the Act so as to warrant issuance of abroad order.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: Thismatter was heard in Los Angeles, California, on July 29,1982. The charges was filed on September 24, 1980, byMaterial and Dump Truck Drivers Local 420, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America (Union). The complaintas now constituted issued on October 13, 1981, and al-leges that Palomar Transport, Inc. (Respondent), has vio-lated Section 8(a)(3) and (1) of the National Labor Rela-266 NLRB No. 94tions Act (Act) since about September 15, 1980, by"fail[ing] and refus[ing] ... to reinstate Jackie Jennerand Lora Hector to their former positions of employ-ment."1. JURISDICTIONRespondent, a California corporation, is engaged inand around the community of Upland in the transporta-tion of special-education students to and from school. Itsannual revenues exceed $500,000 and it annually pur-chases items of a value exceeding $10,000 from supplierswithin California who obtained such items directly fromoutside the State.Respondent is an employer engaged in and affectingcommerce within Section 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONThe Union is a labor organization within the meaningrof Section 2(5) of the Act.Ill. THE ALLEGED MISCONDUCTA. BackgroundIn April 1979, certain of Respondent's approximately70 schoolbus drivers began campaigning for union repre-sentation. On May 2, the Union filed a petition for elec-tion with the NLRB, and an election followed on Octo-ber 26.1 On September 4, 1980, after disposition of as-sorted objections to the conduct of the election and chal-lenges to voter eligibility, the Union was certified as thedrivers' bargaining representative.2B. The Jenner SituationFacts. Jenner was a driver for Respondent for about 4years until April 25, 1980, when she left to undergo sur-gery for a job-related arm injury. While convalescing,she received a note from Sue Hubert, Respondent's oper-ations manager, thanking her "for a good year of driving..[and] ...for helping me out when I needed it,"and expressing the "hope to see [Jenner] back in goodshape this fall."3On August 25, 1980, Jenner provided Respondent witha slip from her surgeon, Dr. G.E. Garland, authorizingher to "return to her preinjury job on 5 Sep. 80." OnAugust 26, Hubert acknowledged to Jenner in a tele-phone conversation that she had custody of Dr. Gar-land's release, and suggested that Jenner call back afterSeptember 5 about route assignments for the oncomingschool year.On September 4, as above-noted, the Union was certi-fied as the driver's bargaining representative. On Septem-ber 11, Jenner called in as Hubert had suggested, beingtold by Dennis Miranda, Respondent's driver-trainer,that the routes were still being worked on and that sheshould call later. She was told much the same thing, byCase 31-RC-4500.' Later, based on a disclaimer of interest filed by the Union on June19, 1981, the Regional Director issued an order revoking the certification.3 Respondent's busing activities correspond generally with the conven-tional fall-through-spring academic year.510 PALOMAR TRANSPORTone or the other of two secretaries, when she called onthe 12th and visited the office on the 13th. Finally, call-ing in on the 14th, Jenner was told by one of the secre-taries that there was "not going to be a route for" herthat year. Asked why not, the secretary answered thatshe did not know, but would arrange for RichardHarney, company president, to call Jenner about it.On September 18, having received no word fromHarney, Jenner sent him a certified letter recountingmost of the foregoing events and concluding:I have waited for your call and not received it andI would like the courtesy of knowing why I did notreceive a route this year.Jenner in addition tried to reach Harney by telephone,calling the office about twice a week for several weeks.He "was always gone," as she recalled. She consequentlywould leave her name, and the person on the other hand,either Miranda or one of the secretaries, would say thatHarney would call her back.In mid-October, yet to receive a response to her letteror a return call from Harney, Jenner "finally gotthrough" to him by telephone. He stated, to her querywhy she had not been given a route, that there was"none available." Asked if this was because of a workers'compensation claim arising from her surgery, he replied,"No, there just wasn't a route." She then mentioned theletter she had sent asking for an explanation and Har-ney's failure to answer. He persisted, "There just wasn'tanything available."That was followed by a letter from Harney to Jenner,sent November 11, in which he stated:We were notified on November 5, 1980, that youwere released from your injury. Presently we donot have any openings for a regular school busroute, however, we can use you on Charter andField Trips. If you desire to work on such, pleasenotify us in writing, giving days and times youwould be available for this type of work.Jenner responded by letter dated December 1, statingin part:In regard to your letter mailed [received] Nov. 14,1980. You stated that you were notified on Nov. 5,1980, that I was released from my injury. I'm en-closing a copy of my release from injury datedSept. 5, 1980. As you can see, the Nov. 5, 1980, is awrong date.4* At the instance of the State Compensation Insurance Fund, Jennersubmitted to examination by an SCIF-designated physician, K. S. Taba-copoulos, on October 22, 1980, during which he gave her a "Certificatefor Return to School or Work." The sole purpose of this examination,according to Patrick Sullivan, a claims representative for SCIF, was todetermine the extent, if any, of permanent disability, benefit paymentslong since having been discontinued based on the release by Jenner'streating doctor, Garland. Dr Tabacopoulos' release thus does not warrantan inference that Jenner was not previously able to return to work, andthere is no evidence that Respondent deemed her incapable pending itsissuance.Jenner's letter added that she would accept a positiondriving for charter trips and field trips, but "not a wheel-chair van," "until the next school bus route is available,"and that she would be available Monday through Fridayfrom 9 a.m. to 5 p.m.Jenner next heard from Respondent on December 3,being asked to drive for a field trip. She declined becauseshe had to accompany a relative to court. Then, on NewYear's Eve, she was asked to drive a "fog run" betweenthe Los Angeles and Ontario (California) airports. Sheagain declined, citing her never having driven a fog run.Finally, on January 6, 1981, despite the statement in herDecember I letter that she would not drive a wheelchairvan, she was offered a regular route driving such a vehi-cle. She declined once more, mentioning a broken footincurred a month before and that she did not drivewheelchair buses.5Jenner made the initial contact with the Union, onApril 20, 1979, regarding the drivers' interest in repre-sentation. That same day, she and two coworkers, IdaMiller and Kathy Shexnyder, met with a union businessagent at Miller's home; and, in the succeeding week orso, she passed out union authorization cards in the driv-ers' lounge at Respondent's facility. The election peti-tion, as earlier mentioned, was filed May 2.A week after the organizational onset, on April 27,Jenner and two coworkers above-named were summonedto the office one at a time to meet with Harney and Re-spondent's vice president, James Gehle. During thosemeetings, Harney and Gehle made various utterancesfound by the Board in another proceeding to have vio-lated Section 8(aX1) of the Act.6Among the unlawfulremarks, the employees were told that managementknew about the April 20 meeting with the business agentand the ensuing distribution of cards, and that Respond-ent would have to close if the drivers obtained unionrepresentation; and Jenner was told that Respondentwould use substitute drivers and take $15,000 in benefitsfrom the drivers if they "went union."7Soon thereafter, in May 1979, Respondent began towithhold extra driving assignments-namely, charter andfield trips-from Jenner, a practice persisting until sheleft for surgery in April 1980. This was found by theBoard, in yet another proceeding, to have violated Sec-tion 8(a)(3) and (1).8Respondent's only witness herein was Wayne Fritz,Harney's nephew, who has been vice president sinceFebruary 1981 and was Harney's administrative assistantI Jenner testified that she had driven a wheelchair bus only once andthat she does not consider herself qualified to do so. She elaborated:"T]here's no seats in the buses except for the driver and maybe a passen-ger. The back of the van is empty and you roll in wheelchairs and strapthem down. They're children in wheelchairs and you have to know howto strap them down and ...that wasn't part of my job. Mine was justdriving kids with braces that you would put in the seat and buckle in."* This matter was heard before Administrative Law Judge JoanWieder on December 18, 1979. Her decision issued May 19, 1980. (JD-(SF)-158-80.) Exceptions were not taken and it was affirmed by order ofthe Board dated June 24, 1980.JD-(SF)-158-80, supra at sl. op., p. 6.·Palomar Transport, Inc., 256 NLRB 1176 (1981). This matter washeard before Administrative Law Judge Clifford Anderson on October30 and November 12, 1980. His decision issued March 17, 1981.511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen the conduct now in issue occurred. Fritz testifiedthat the decision not to hire Jenner in September 1980was Hubert's, and that he "wasn't involved" in it. Therecord gives no reason for Hubert's and Harney's nottestifying.Although Harney asserted to Jenner in their October1980 conversation that Jenner had not been given a routebecause none was available, Respondent had run this ad-vertisement in the help-wanted classification of an areanewspaper from September 19 to 22:SCHOOL BUS DRIVERSPart Time*Men & Women-trainnow for employment.*Free Training Program.*Excellent opportunity forhousewives & retired.*Good driving record amust.Permanent PositionsApply in PersonJenner testified credibly and without refutation that theadvertisement described the position she had held withRespondent. She enlarged:They say it's part-time because we only work fourto five hours a day ..., but yet we were consid-ered full time because we worked five days aweek. 9Respondent has run this same advertisment recurrentlyover the years. Fritz testified that Respondent trainsdrivers at its Upland facility not only for its busing activ-ities there, but for its busing activities in Long Beach andfor other employers. There is no evidence, however, thatthis advertisement was meant on this or any other occa-sion to attract enrollees to the driver-training programrather than, as indicated on its face, applicants for driv-ing positions out of the Upland facility.Conclusion. It is concluded that the failure to assign aroute to Jenner in September 1980 violated Section8(a)(3) and (I) as alleged.i. Respondent betrayed a disposition to discriminateagainst Jenner because of her union activities when itearlier unlawfully withheld the extra driving assignmentsfrom her.2. The Union's finally being certified in early Septem-ber 1980 likely refueled the union animus harbored byRespondent and which underlay its previous unlawfuldiscrimination against Jenner.3. Harney's assertion to Jenner that she had not beengiven a route because none was available was effectivelydiscredited by Respondent's advertising for drivers inSeptember 1980.4. The protracted difficulty encountered by Jenner inher attempts, by letter and telephone, to engage Harneyin a dialogue concerning her being bypassed suggeststhat Repsondent knew its treatment of her to be indefen-sible.9 Jenner testified credibly and without refutation that none of Re-spondent's routes require more than 5 hours to complete.5. Harney's unexplained misrepresentation, in his No-vember 11 letter to Jenner, that Respondent was notifiedon November 5 of her medical release, rather thanbefore the routes were assigned in September, bespeaksan after-the-fact effort to piece together some kind ofplausible defense to the present charge.6. Respondent's unexplained failure to bring to theforum the putative decisionmaker, Hubert, or Harney,whom one must surmise from the overall record and theearlier decisions also participated, instead bringing asingle witness who admittedly "wasn't involved," indi-cates a perceived inability to withstand scrutiny. TheGeneral Counsel having by other means made out aprima facie violation, this can only be seen as reinforcingthe inference.C. The Hector SituationFacts. Hector drove for Respondent from September1977 to June 1979. She was not hired for the 1979-80school year for the reason that, being 7 month's pregnantin September 1979, her availability would be too brief.Gehle, Respondent's vice president at the time, toldHector, however, that she would be "more. than wel-come to come back and apply" after she had had thebaby and felt ready to return.10Hector next contacted Respondent in July 1980, in-forming Hubert, the operations manager, that she wanted"to come back to work" and was "available." Hubert,remarking that routes for the coming year were yet to beassigned, advised Hector to check back about September10. Hector accordingly called Hubert on September 10-i.e., some 6 days after issuance of the Union's certifica-tion. Hubert told her to check back on the 13th. Hectorspoke to Hubert in person on the 13th, being told oncemore that the assignments were not ready. Hector calledtwice the next day, September 14, speaking both timeswith a secretary. She was told the first time that assign-ments were still in process; and, the second, "Therewon't be a route for you this year."On September 15, and for 4 or so days thereafter,Hector made a number of attempts to reach Harney, Re-spondent's president, by telephone. He reportedly wasunavailable in each instance, whereupon Hector general-ly if not always left her name and asked that he callher." Harney never did call, and she never received anexplanation for not getting a route on this occasion.Hector joined Jenner in passing out union cards in thedrivers' lounge in April 1979, and was vocal in toutingthe advantages of representation to "a lot of people inthe lounge" at that time. Hector testified that she"hoped" she was not heard by management officialswhile undertaking these activities, and there is no directevidence that they were known to management. It willbe recalled, however, that Harney and Gehle told JenneriO There is no contention that the refusal to hire Hector in September1979 was improper." Hector also made an unsuccessful attempt to call Harney on the14th, upon learning that she had not given a route. In that instance, shetold the person answering that it would not be necessary that Harney callher back. Her later attempts, in which she asked that he call, were on theadvice of the Union's business agent.512 PALOMAR TRANSPORTand her two coworkers, Miller and Shexnyder, on April27, that they knew about the distribution of cards. More-over, there is an intercom system between the office andthe lounge which does not require activation from thelounge end to transmit from there to the office.Hector, in addition, was among 30 to 35 employees atan organizational meeting at the union hall in Ontario inMay 1979, during which she stood up and declared herreasons for wanting representation. Others there includedDennis Miranda, the driver trainer, and Cheryl Roy, oneof Respondent's secretaries. Miranda's presence was con-tested by some because of his identification with manage-ment.'2Roy sought to tape record the meeting. Beingforbidden to do so, she was seen taking notes. Therecord leaves her purpose to conjecture.When Hector last drove for Respondent, in the 1978-79 school year, Gehle once told her she was "doing agood job." She never received discipline or adverse man-agement comment.Respondent offered Hector a driving position for thesummer of 1979, during the middle stages of her preg-nancy. Upon learning that she could not accept becauseher certification had lapsed, Harney and Gehle apparent-ly made a sincere but unsuccessful effort to quicklyenroll her in a class and have the situation rectified. 13As earlier described, Respondent advertised for driversin September 1980, at or about the time of its allegedlyunlawful failure to assign a route to Hector; and, as pre-viously noted, Respondent's only witness was Fritz, whotestifed that the decision not to hire Hector-as well asJenner-in -September 1980 was Hubert's, and that he"wasn't involved" in it.Conclusion. It is concluded that the failure to assign aroute to Hector in September 1980, while not as demon-strably improper as the failure concerning Jenner, alsoviolated Section 8(a)(3) and (1) as alleged.The bases for this conclusion are these:1. By its clearly unlawful failure to assign a route toJenner Respondent evinced a willingness in September1980 to withhold routes in retribution for union activity.2. Hector was conspicuously prounion, as shown byher distribution of cards in the drivers' lounge and herespousal of the cause otherwise both in the lounge andduring the May 1979 organizational meeting.3. While there is no direct evidence that Respondentknew about Hector's ardent prounion feelings, it is infer-able that it did. Thus, Harney and Gehle told Jenner,Miller, and Shexnyder on April 27, 1979, that they wereaware of the distribution of cards; the intercom systembetween the office and the lounge was at management'sready disposal to eavesdrop on activities in the lounge;and Dennis Miranda, admitted by Respondent in an earli-er proceeding to be an agent at relevant times in 1979,'4is One of the earlier-cited decisions involving Respondent notes thatMiranda was admitted by the pleadings to be an agent of Respondent Pa-lomar Transport. Inc., supra at 256 NLRB 1176. No misconduct is attrib-uted to him, however; and, he is mentioned only the one time. Thepresent pleadings made no reference to him. He is, incidentally, the sonof the business agent who presided over this meeting.s3 Schoolbus drivers in California are required to be certified by theCalifornia Highway Patrol. Hector achieved recertification by September1979, and was certified at all relevant times.14 See fn 12, supra.attended the May 1979 organizational meeting in whichHector was outspokenly prounion.4. All indications are that Hector had been a gooddriver for Respondent; and Respondent's advertising fordrivers in September 1980 disclosed a need for driverswhen she was bypassed.5. Harney's failure to return Hector's repeated callsafter she had been denied a route, despite her recurrentrequests that he do so, and Respondent's failure other-wise to give her an explanation, suggest-as did similardisregard in the case of Jenner-that Respondent fullyappreciated the weakness of its case for doing what itdid.6. Again as with Jenner, Respondent's unexplainedfailure to call as witnesses anyone involved in the deci-sion revealed an aversion to being scrutinized, fortifyingthe prima facie case otherwise established.CONCLUSION OF LAWBy failing to assign routes to Jackie Jenner and LoraHector in September 1980, Respondent violated Section8(a)(3) and (1) of the Act.Upon the foregoing findings of facts and conclusionsof law, and upon the entire record herein, I hereby issuethe following recommended:ORDER 5The Respondent, Palomar Transport, Inc., Upland,California, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Withholding route assignments from or otherwisediscriminating against employees with regard to theirterms or conditions of employment because of theirunion sympathies or activities.(b) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them under the Act.'t2. Take this affirmative action:(a) Offer to Jackie Jenner and Lora Hector immediateand full reinstatement to their former positions as regularroute drivers or, if those positions no longer exists, tosubstantially equivalent positions, discharging others ifnecessary to make room for them, without prejudice totheir seniority or other rights and privileges; and makethem whole, with interest, for any loss of wages or otherbenefits they may have suffered as a result of the dis-crimination against them.1?is All outstanding motions inconsistent with this recommended orderhereby are denied. In the event no exceptions are filed as provided bySec. 102.46 of the Rules and Regulations of the National Labor RelationsBoard, the findings, conclusions, and recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes.16 This being the third decision since May 1980 in which Respondenthas been found in violation of the Act, the General Counsel's request fora broad remedial order is granted. See, generally, Hickmotr Foods. Inc.,242 NLRB 1357 (1979).' Backpay shall be computed in accordance with F W. WoolworthCompany, 90 NLRB 289 (1950). Interest shall be computed as prescribedin Florida Steel Corporation, 231 NLRB 651 (1977). See, generally. IsisPlumbing & Heating Co., 138 NLRB 716 (1962).-513 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Expunge from its files any reference to the failureto assign routes to Jenner and Hector in September 1980;and notify them in writing that this has been done andthat evidence of those unlawful actions will not be usedas a basis for future personnel actions against them.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay andbenefits owing under the terms of this Order.(c) Post at its place of business in Upland, California,copies of the attached notice marked "Appendix."18Copies of said notice, on forms provided by the RegionalDirector for Region 31, after being duly signed by Re-spondent's representative, shall be posted by posted im-mediately upon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.is In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe hearing in Los Angeles, California, on July 29, 1982,in which we participated and had a chance to give evi-dence, resulted in a decision that we committed unfairlabor practices in violation of Section 8(a)(l) and (3) ofthe National Labor Relations Act, and this notice isposted pursuant to that decision.Section 7 of the National Labor Relations Act givesemployees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity exceptto the extent that the employees' bargaining rep-resentative and employer have a collective-bar-gaining agreement which imposes a lawful re-quirement that employees become union mem-bers.WE WILL NOT withhold route assignments fromor otherwise discriminate against employees withregard to their terms or conditions of employmentbecause of their union sympathies or activities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in their exceriseof rights under the Act.WE WILL offer to Jackie Jenner and Lora Hectorimmediate and full reinstatement to their former po-sitions as regular route drivers, or, if those positionsno longer exists, to substantially equivalent posi-tions, discharging others if necessary to make roomfor them, without prejudice to their seniority orother rights and privileges; and WE WILL makethem whole, with interest, for any loss of wages orother benefits they may have suffered as a result ofthe discrimination against them.WE WILL expunge from our files any reference toassign routes to Jenner and Hector in September1980; and WE WILL notify them in writing that thishas been done and that evidence of those unlawfulactions will not be used as a basis for future person-nel actions against them.PALOMAR TRANSPORT, INC.514